TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 5, 2015



                                       NO. 03-14-00291-CV


                                  Michael Glenn Mott, Appellant

                                                  v.

         Willie Edward Kellar a/k/a W. E. Kellar; Joseph G. Tuck, Individually; and
         Tuck & Kizer, PLLC, a Professional Limited Liability Company, Appellees




           APPEAL FROM 423RD DISTRICT COURT OF BASTROP COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the summary judgment signed by the trial court on April 10, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s summary judgment and remands the

case to the trial court for further proceedings consistent with this Court’s opinion. Appellees shall

pay all costs relating to this appeal, both in this Court and the court below.